Title: Arthur Lee to Samuel Adams, 10 June 1771: extract
From: Lee, Arthur
To: Adams, Samuel


When Franklin was elected agent for the Massachusetts House of Representatives in the autumn of 1770, it was over the opposition of a faction led by James Otis and Samuel Adams. Their candidate was Arthur Lee, and they succeeded in having him named as alternate, to serve if Franklin were indisposed or came home. But the older man’s health remained robust, and he showed no sign of leaving; Lee’s patience, what little there was of it, soon wore thin. He had a remarkable capacity for derogating others, and Franklin stood in his path. He therefore turned to attacking him in the obvious way, by fanning the distrust that had appeared in the debate the previous autumn. In writing to Adams, it might seem, Lee was merely preaching to the converted. But only a fool would have expected such a tidbit to remain confidential, and Lee was no fool. The extract printed below was almost certainly copied in Boston and sent anonymously to Speaker Cushing, whence it spread among Franklin’s friends as well as enemies.
  
Temple, June 10th, 1771.
I have read lately in your papers an assurance from Dr. Franklin that all designs against the charter of the colony are laid aside. This is just what I expected from him; and if it be true, the Dr. is not the dupe but the instrument of Lord Hillsborough’s treachery. That Lord Hillsborough gives out this assurance is certain, but notorious as he is for ill faith and fraud, his duplicity would not impose on one possessed of half Dr. F.’s sagacity. And indeed what reason is there for this change? Is the oppressive plan against America abandoned; or is it discovered that an independent council will be less troublesome in the prosecution of it than they hitherto have been? Neither the one nor the other; and though the reasons I have already mentioned compelled his lordship to suspend the execution of his scheme, yet to trust that it is therefore laid aside, is a degree of credulity and infatuation which I hope will never be imposed on the assembly. The minister’s aim in these assurances is manifest, not only to remove the odium which the discovery must bring upon him, without his plans being executed, but to lull to sleep that vigilance and precaution which the detection would produce on your side, and which would much embarrass if not frustrate his design. Could he thus smother your suspicions and silence all opposition from you, he would have nothing to obstruct him but the agent, from whom his apprehensions cannot be very great. The possession of a profitable office at will, the having a son in a high post at pleasure, the grand purpose of his residence here being to effect a change in the government of Pennsylvania, for which administration must be cultivated and courted, are circumstances which, joined with the temporising conduct he has always held in American affairs, preclude every rational hope that in an open contest between an oppressive administration and a free people, Dr. F. can be a faithful advocate for the latter; or oppose and expose the former with a spirit and integrity which alone can, in times like these, be of any service. By temporising I mean consulting the inclination of ministers and acting conformable to that, not to the interests of the province. Thus when the Rockingham administration espoused the American cause no man was more zealous or active than Dr. F., since that he has been totally inactive; and his particular partizans here, the Quaker merchants, were opposed to the late measure of petitioning for the repeal of the revenue act; though the exciting the merchants and manufacturers here to petition against it was the great benefit expected from the non-importation agreements with you, which the Dr. immediately after advised the Philadelphians not to violate. The artifice of this is manifest, that advice made him popular in America, his preventing the effect of it recommended him to administration here; and in consequence we see, that though accounts of that letter were transmitted to Lord Hillsborough, the writer stands in the same place and favour as before, though it is a fixed rule of conduct with his lordship to displace all those who not only oppose, but who do not conform perfectly to his plan.
I feel it not a little disagreeable to speak my sentiments of Dr. Franklin, as your generous confidence has placed me in the light of a rival to him. But I am so far from being influenced by selfish motives, that were the service of the colony ten times greater, I would perform it for nothing rather than you and America, at a time like this, should be betrayed by a man, who, it is hardly in the nature of things to suppose, can be faithful to his trust. Your house has done me the honour unsolicited and personally unknown, to testify their approbation of the manner in which I have treated the enemies of America and their particular foes. Such an approbation is with me the highest incentive not only to oppose your avowed enemies, but to detect your false friends.
